DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4, 6-8 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of records fails to teach a microphone assembly, comprising: a circuit board comprising a first flexible printed circuit board (FPC) extending along a first direction, and a second FPC extending along a second direction different from the first direction and separated from the first FPC, the second FPC and the first FPC being fixed to each other to form an electrical connection; and a microphone array disposed on the circuit board, the microphone array being disposed on the first FPC; the second FPC has a shorter length than the first FPC; the second FPC comprises a rectangular body portion, and a connection portion connected to the body portion, the connection portion having a greater width than the body portion, and the second FPC being connected to the first FPC via the connection portion to form the electrical connection; the connection portion comprises a first region connected to the body portion and gradually widening along a direction facing away from the body portion, and a second region connected to a widest part of the first region with a width equal to the widest part, as substantially described and connected with other recited language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
December 22, 2021


/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653